Case 9:17-cv-80525-KAM Document 114 Entered on FLSD Docket 11/23/2018 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 17-80525-CIV-MARRA/MATTHEWMAN

  JENNIFER FORD HERNANDEZ,

                 Plaintiff,
  vs.

  OCWEN LOAN SERVICING, LLC and
  U.S. BANK NATIONAL ASSOCIATION,
  as trustee for GSMPS 2005-RP3,

              Defendant.
  ________________________________________/

      DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE FORMER ATTORNEY FOR
      DEFENDANTS, JASON MANGRUM, ESQ., AS A WITNESS AND EVIDENCE OR
              REFERENCES TO HIS ALLEGED COMMUNICATION
                    WITH PLAINTIFF CONCERNING OCWEN

         Defendants, Ocwen Loan Servicing, LLC (“Ocwen”) and U.S. Bank National Association,
  as Trustee, successor-in-interest to Wachovia Bank National Association, as Trustee for GSMPS
  Mortgage Loan Trust 2005-RP3, Mortgage Pass-through Certificates, Series 2005-RP3 (the
  “Trustee”) (collectively, “Defendants”), through counsel and pursuant Federal Rule of Evidence
  502 and 802 move this Court to exclude (1) testimony from Jason Mangrum, Esq. and (2) evidence
  or references 1 to Jason Mangrum’s purported communication with Plaintiff concerning Ocwen, as
  more fully described below. The grounds upon which this Motion in Limine is based are set forth
  below in the supporting memorandum of law.
                                     I.     INTRODUCTION
         Any testimony by Mr. Mangrum, Defendants’ former attorney, is privileged, inadmissible
  hearsay, and must be excluded from this trial.
         Throughout the underlying foreclosure proceedings (“Foreclosure”), Defendants were
  represented by the law firm of Mackie Wolf Zientz & Mann, P.C. (“Mackie Wolf”) and one its
  lawyers Jason Mangrum (“Mr. Mangrum”). At her deposition, Plaintiff testified that, as proof of


  1
   This includes, without limitation, references in opening statement, voir dire, witness testimony,
  exhibits, demonstratives, closing argument, or otherwise.
Case 9:17-cv-80525-KAM Document 114 Entered on FLSD Docket 11/23/2018 Page 2 of 8



  Defendants’ purported liability, Plaintiff was informed by Ocwen’s representatives, including Mr.
  Mangrum, that Ocwen engaged in improper conduct and that Ocwen should be sued. More
  specifically, in response to Defendants’ counsel’s questioning regarding what prompted Plaintiff
  to find a lawyer following the Foreclosure, Plaintiff testified:
         JENNIFER HERNANDEZ: Listen to [Ocwen’s] recording. They’ll tell you. They
         knew they were wrong. Ocwen knew – everybody – at Ocwen knew that they were
         wrong.

         In fact, one of their representatives – you can listen to it on your recordings because
         it’s on there - - flat told me, “I don’t blame you for suing Ocwen. I think you should
         sue Ocwen,” and that was far before I even looked for an attorney.

         They canceled probably ten different foreclosures prior to that date and were
         supposed to cancel that one. That should have never happened.

         I even spoke to their attorney in Nashville. I even have e-emails for that that I’ll
         give him - - or you probably already have.

  (Dkt. 71, Exh. 6 at 259:4-17). It has become clear that the “attorney in Nashville” referenced by
  Ms. Hernandez is Mr. Mangrum.
         Plaintiff listed Mr. Mangrum as a “may call witness” in her Pretrial Disclosures. (Dkt. 94
  at 2; Dkt. 109). As such, Defendants anticipate that Plaintiffs may call Mr. Mangrum as a witness
  in an attempt provide testimony regarding, among other things: (1) statements that Mr. Mangrum
  allegedly told Plaintiff regarding Ocwen’s purported conduct during the Foreclosure and that
  Plaintiff should sue Ocwen and (2) information that Mr. Mangrum learned from Ocwen during his
  representation of Ocwen in the Foreclosure that purportedly led Mr. Mangrum to conclude that
  Ocwen’s foreclosure on the Property was allegedly improper or in error. Defendants similarly
  anticipate that either during opening statement, by way of reference during witness examination,
  through exhibits, or in closing argument, Plaintiff will attempt to introduce evidence pertaining, or
  making refence, to these subjects.
         Mr. Mangrum should be excluded as a witness because any testimony offered by him
  regarding the Property or Foreclosure is protected by the attorney-client privilege. In addition,
  Plaintiffs, their witnesses, and counsel should be prohibited from testifying, arguing, referencing


                                                    2
Case 9:17-cv-80525-KAM Document 114 Entered on FLSD Docket 11/23/2018 Page 3 of 8



  or otherwise mentioning before the jury by statement, innuendo, exhibit, or otherwise introducing
  into evidence communications between Mr. Mangrum and Plaintiff concerning the Property or the
  Foreclosure, as well as any information learned by Mr. Mangrum during his representation of
  Ocwen.
                                 II.     MEMORANDUM OF LAW
           “A Motion In Limine presents a pretrial issue of admissibility of evidence that is likely to
  arise at trial . . . .” Stewart v. Hooters of Am., Inc., No. 804-cv-40-T-17-MAP, 2007 WL 1752843,
  at *1 (M.D. Fla. June 18, 2007). “The real purpose of a motion in limine is to give the trial judge
  notice of the movant’s position so as to avoid the introduction of damaging evidence which may
  irretrievably effect the fairness of the trial.” Id.; see also Morejon v. Louisville Ladder, Inc., No.
  17-22558-CIV-O’SULLIVAN, 2018 WL 1505562, at *2 (S.D. Fla. Mar. 27, 2018). A court has
  the power to exclude evidence in limine when, as here, it is clearly inadmissible. Id.
          A.      Mr. Mangrum’s Purported Statements to Plaintiff Concerning Ocwen Are
                  Protected By The Attorney-Client Privilege.

          Pursuant to Federal Rule of Evidence 501, Mr. Mangrum should be precluded from
  testifying at trial, and Plaintiff, her witnesses, and her counsel should be prohibited from testifying,
  arguing, referencing, or otherwise mentioning before the jury any communication between Mr.
  Mangrum and Plaintiff concerning Ocwen.
                  1. The Attorney-Client Privilege Under Tennessee Law.
          In a civil case, “state law governs privilege regarding a claim or defense for which state
  law supplies the rule of decision.” Fed. R. Evid. 501; see also 1550 Brickell Assocs., v. Q.B.E.
  Ins. Co., 253 F.R.D. 697, 699 (S.D. Fla. 2008) (“Attorney-client privilege is governed by state law
  in diversity actions.”). Here, because Tennessee law applies to the substantive issues in this
  diversity action, questions concerning the attorney-client privilege should be decided in
  accordance with Tennessee law. See 1550 Brickell Assocs., 253 F.R.D. at 699; see also Shipes v.
  BIC Corp., 154 F.R.D. 301, 304 (M.D. Ga. 1994) (applying Georgia law to questions concerning
  the attorney client privilege because Georgia law applied to the substantive issues in the diversity
  tort action); McClary v. Walsh, 202 F.R.D. 286, 290 (N.D. Ala. 2000) (“Because the rule of
  decision in this diversity case is supplied by Alabama state law, the law of privileges also comes

                                                     3
Case 9:17-cv-80525-KAM Document 114 Entered on FLSD Docket 11/23/2018 Page 4 of 8



  from state law.”); Terrell v. Memphis Zoo, Inc., No.17-cv-2928-JPM-tmp, 2018 WL 3245003, at
  *2 (W.D. Tenn. July 3, 2018) (applying Tennessee law to resolve issues of attorney-client privilege
  because Tennessee law applied to the claims at issue).
         “By statute and common law, Tennessee recognizes an evidentiary privilege that protects
  the confidentiality of attorney-client communications.” State v. Buford, 216 S.W.3d 323, 326
  (Tenn. 2007). According to T.C.A. § 23-3-105:
         No attorney, solicitor or counselor shall be permitted, in giving testimony against a
         client or person who consulted the attorney, solicitor or counselor professionally,
         to disclose any communication made to the attorney, solicitor or counselor as such
         by such person during the pendency of the suit, before or afterward, to the person’s
         injury.

  See T.C.A. § 23-3-105. “Although T.C.A. § 23-3-105 refers to communications made to an
  attorney by a client, communications made by a client to an attorney are privileged to the extent
  those communications are based upon a client’s confidential communication or would reveal the
  nature of a confidential communication if disclosed.” Terrell, 2018 WL 3245003, at *2 (citing
  Buford, 216 S.W.3d at 326). Moreover, “[t]he Tennessee Supreme Court has held that the privilege
  ‘excludes all communications, and all facts that come to the attorney in confidence of the
  relationship.’” Royal Surplus Lines Ins. v. Sofamor Danek Grp., 190 F.R.D. 463, 468 (W.D. Tenn.
  1999) (quoting Johnson v. Patterson, 81 Tenn. 626, 649 (1884)). “Tennessee’s codification of the
  privilege embodies common law principles, and the purpose of the privilege is to encourage ‘full
  and frank communication between attorney and client by sheltering these communications from
  disclosure.’” Terrell, 2018 WL 3245003, at *3 (quoting Culbertson v. Culbertson, 393 S.W.3d
  678, 684 (Tenn. Ct. App. 2012)).
         Notably, the privilege is not absolute. “The party asserting the privilege must establish that
  the (1) asserted holder of the privilege is or sought to become a client; (2) person to whom the
  communication was made is a member of the bar of a court, or his subordinate and in connection
  with this communication is acting as a lawyer; (3) communication relates to a fact of which the
  attorney was informed by his client without the presence of strangers for the purpose of securing
  primarily either an opinion on law or legal services or assistance in some legal proceeding and not
  for the purpose of committing a crime or tort; and (4) privilege has been claimed and not waived

                                                   4
Case 9:17-cv-80525-KAM Document 114 Entered on FLSD Docket 11/23/2018 Page 5 of 8



  by the client.” Terrell, 2018 WL 3245003, at *3; see also see Royal Surplus Line, 190 F.R.D. at
  468-69. Defendants have clearly made such a showing in this matter.
                 2. Tennessee’s Attorney-Client Privilege Applies to the Communication at
                    Issue.
          Here, Mr. Mangrum’s anticipated testimony concerning communications with Plaintiff—
  based on confidential information he received from Ocwen during his representation—regarding
  Ocwen, the Property, and Foreclosure are clearly within the scope of the attorney-client privilege.
          First, it is undisputed that Mr. Mangrum served as Ocwen’s attorney during the
  Foreclosure, and that he is an attorney licensed in Tennessee. Second, Mr. Mangrum’s alleged
  communication with Plaintiff, anticipated to be revealed—i.e., that Ocwen purportedly engaged in
  improper or erroneous activity with respect to the Property during the Foreclosure—clearly relates
  to information of which Mr. Mangrum could only be informed by Ocwen during his representation.
  In other words, even assuming Mr. Mangrum told Plaintiff that Ocwen should “be sued by
  Plaintiff” as a result of Ocwen’s actions in the Foreclosure—which there is no documentary
  evidence to such an effect—the underlying information forming the basis of Mr. Mangrum’s
  purported statement could only have been received from confidential information and
  communications provided to him by Ocwen. Next, there is no dispute that Mr. Mangrum received
  this alleged information from Ocwen without the presence of strangers for the purpose of securing
  legal services in connection with the Foreclosure. Finally, Ocwen has not waived the attorney-
  client privilege. 2
          Thus, Mr. Mangrum’s testimony regarding what he allegedly told Plaintiff regarding
  Ocwen’s purported actions during the Foreclosure are clearly within the scope of the attorney-
  client privilege. Any reference to testimony regarding privileged attorney-client communication
  concerning Ocwen, the Property, and Foreclosure should be excluded from evidence and from trial


  2
    To the extent Plaintiff will claim in her response to this Motion that the attorney-client privilege
  has somehow been waived as a result of Mr. Mangrum’s alleged conversation with Plaintiff, such
  an argument fails. Tennessee law is clear that “the ‘holder’ and only the holder of the privilege
  can waive it” and that “the client serves as the holder of the attorney-client privilege. . . .” Pinkard
  v. HCA Health Servs. of Tenn., Inc., 545 S.W.3d 443, 455 (Tenn. Ct. App. 2017). As such, only
  Ocwen, not Mr. Mangrum can waive the attorney-client privilege.

                                                     5
Case 9:17-cv-80525-KAM Document 114 Entered on FLSD Docket 11/23/2018 Page 6 of 8



  because it is inadmissible under Federal Rule of Evidence 501. As such, this Court should exclude
  Mr. Mangrum from testifying and instruct Plaintiff, her counsel, and witnesses that no person is to
  mention, refer to, interrogate concerning, or attempt to suggest to the jury in any matter, directly
  or indirectly, any evidence or related testimony regarding the alleged statements purportedly made
  by Mr. Mangrum to Plaintiff concerning Ocwen’s alleged actions in the Foreclosure and with
  respect to the Property.
          B.      Mr. Mangrum’s Alleged Statements to Plaintiff Are Inadmissible Hearsay.

          Even if Plaintiff can somehow overcome the attorney-client privilege hurdle, which she
  cannot, the alleged statements made by Mr. Mangrum to Plaintiff regarding Ocwen’s alleged
  actions during the Foreclosure and with respect to the Property should be excluded as inadmissible
  hearsay. “‘Hearsay’ means a statement that . . . the declarant does not make while testifying at the
  current trial or hearing; and . . . a party offers in evidence to prove the truth of the matter asserted
  in the statement.” Fed. R. Evid. 801(c). Hearsay is not admissible unless allowed by federal
  statute, the Federal Rules of Evidence or other rules prescribed by the Supreme Court. Fed. R.
  Evid. 802.
          The purported statements made by Mr. Mangrum to Plaintiff regarding Ocwen’s alleged
  actions during the Foreclosure are clearly inadmissible hearsay. To the extent Plaintiff attempts to
  offer these statements to prove that the truth of the matter asserted therein, i.e., that Ocwen engaged
  in improper or erroneous activity, these statements should be excluded. As such, this Court should
  exclude this testimony and instruct Plaintiff, her counsel, and witnesses that no person is to
  mention, refer to, interrogate concerning, or attempt to suggest to the jury in any matter, directly
  or indirectly, any evidence or related testimony regarding the alleged statements purportedly made
  by Mr. Mangrum to Plaintiff concerning Ocwen’s alleged actions in the Foreclosure and with
  respect to the Property.
                                        III.    CONCLUSION
          For the foregoing reasons, Defendants respectfully request that this Court enter an order in
  limine precluding
                  1. Jason Mangrum from testifying;



                                                     6
Case 9:17-cv-80525-KAM Document 114 Entered on FLSD Docket 11/23/2018 Page 7 of 8



                 2. Plaintiff, Plaintiff’s counsel, or any witness from testifying, arguing,
                     referencing or otherwise mentioning before the jury by statement, innuendo,
                     exhibit or otherwise introducing into evidence communications between Mr.
                     Mangrum, or any of Defendants’ lawyers, and Plaintiff concerning the Property
                     or the Foreclosure, as well as any information learned by Mr. Mangrum during
                     his representation of Ocwen; and
                 3. granting any additional or other relief the Court deems just and proper.
                                                     Respectfully submitted,

    Dated: November 23, 2018                         GREENBERG TRAURIG, P.A.

                                                     /s/ Jason H. Okleshen
                                                     Jason H. Okleshen, Esq., FBN 0496170
                                                     okleshenj@gtlaw.com
                                                     Patrick G. Broderick, Esq., FBN 88568
                                                     broderickp@gtlaw.com
                                                     Brandon S. Leon, Esq., FBN 091525
                                                     leonb@gtlaw.com
                                                     777 S. Flagler Drive, Suite 300 East
                                                     West Palm Beach, Florida 33401
                                                     Telephone: 561-650-7900


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 23, 2018, I electronically filed this motion with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  on all counsel of record on the attached service list:

   Charles A. Gower, Esq.                               Robert Andrew Bernstein, Esq.
   Shaun P. O’Hara, Esq.                                Brian W. Chaiken, Esq.
   Charles A. Gower, P.C.                               Annesser & Chaiken, PLLC
   P.O. Box 5509                                        2525 Ponce De Leon Blvd., Suite 625
   1425 Wynnton Road                                    Coral Gables, Florida 33134
   Columbus, GA 31906                                   rbernstein@aclaw-firm.com
   Charles@cagower.com                                  bchaiken@aclaw-firm.com
   shaun@cagower.com


                                                    7
Case 9:17-cv-80525-KAM Document 114 Entered on FLSD Docket 11/23/2018 Page 8 of 8




                                            By: /s/ Jason H. Okleshen
                                                Jason H. Okleshen, Esq.




                                        8
